Dear Mr. Triche:
You have requested an Attorney General's Opinion on behalf of the Indigent Defense Assistance Board (hereinafter referred to as the "Board"), relative to Louisiana's Open Meetings Law. Specifically, you ask:  is the Board permitted to hold official meetings by telephone conference call?
Your Board was established under LSA-R.S. 15:151, et seq., which requires:
  (D) All meetings of the Board shall be open and subject to the provisions of R.S. 42:4.1 et seq.
LSA-R.S. 42:4.1 provides:
  It is essential to the maintenance of a democratic society that business be performed in an open and public manner and that the citizens be advised of and aware of the performance of public officials and the deliberations and decisions that go into the making of public policy. Toward this end, the provisions of R.S. 42:4.1 through R.S. 42:10 shall be construed liberally.
Furthermore, the Board is considered a public body under the Open Meetings Law. LSA-R.S. 42:5 states:
  A.  Every meeting of any public body shall be open to the public unless closed pursuant to R.S. 42:6.2.
  B.  Each public body shall be prohibited from utilizing any manner of proxy, voting procedure, secret balloting, or any other means to circumvent the intent of R.S. 42:4.1 through R.S. 42:8.
This law may not be circumvented by meeting in any unannounced or secretive manner. This would include contact among board members by telephone.
The public policy behind the Open Meetings Law is to ensure the maintenance of a democratic society by requiring that all public business be performed in an open and public manner so that citizens may be aware of the performance of the public officials and the decisions that go into the making of public policy. To this end, the Open Meetings Law should be followed to the letter.
It is therefore the opinion of this office that members of the Indigent Defense Assistance Board may not hold official meetings by telephone conference call.
I trust this addresses your concerns. Please contact this office should you request further assistance.
Yours very truly,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            __________________________ ANN EVANS WALL Assistant Attorney General
RPI/AEW;dsc